IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Dr. Carlinda Purcell,                 :
                     Appellant        :
                                      :
            v.                        :    No. 1164 C.D. 2016
                                      :
Reading School District               :


                                   ORDER


             NOW, September 7, 2017, having considered appellee’s application for

reconsideration/reargument and appellant’s answer in response thereto, the

application is denied.




                                           MARY HANNAH LEAVITT,
                                           President Judge